Mr. Justice Dickey: I concur Avith Mr. Justice Scott. The agreement indorsed on the back of the mortgage, and signed by Ayers and Hamilton, simply limited the amount for which the west half should be held to one-half.of the balance of the purchase money to remain after payment of the installment of May 23, 1857. After that payment Avas made, Hall Avas personally liable for the Avhole of the balance unpaid, and the creditor had a lien on the west half of the land- for one-half of that balance, and a lien on the east half for the Avhole of that balance. The creditor afterwards received payments on this balance of moneys, amounting to one-half of this balance, Avhich payments were applied generally in reduction of the debt and which were not applied specially in payment of that part of the debt for Avhich the west half of the land was sold. In this state of the case the creditor, having given the required notice, sold under the power in the mortgage, and in the sale the west half of the land was sold. It' seems to me that Cowan, when this property was advertised for sale, might have «intervened, and, upon proper application to a court of chancery, might have had an order requiring the creditor to have sold the other parts of the land before subjecting the Avest half to sale. Having had notice that the sale would be made, and having failed to intervene for the control of the sale, his rights in that regard Avere terminated by the sale and he can not now ask for relief.